     Case 2:05-cr-00243-WBS-CKD Document 271 Filed 01/13/21 Page 1 of 2



1     John Balazs, Bar. No. 157287
      Attorney at Law
2     916 2nd Street, Suite F
      Sacramento, California 95814
3     Telephone: (916) 447-9299
      Facsimile: (916) 557-1118
4     john@balazslaw.com
5     Attorney for Defendant
      MICHAEL WAYNE BLANCHE
6
7                                    UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
10
11    UNITED STATES OF AMERICA,                    Nos. 2:05-CR-0243-WBS, 2:06-CR-0451-WBS

12                      Plaintiff,                 ORDER RE APPOINTMENT FOR MOTION
                                                   TO REDUCE SENTENCE PURSUANT TO 18
13           v.                                    U.S.C. § 3582(c)(1)(A)
14    MICHAEL WAYNE BLANCHE,
                                                   Hon. William B. Shubb
15                      Defendant.                 U.S. District Judge
16
17           Defendant Michael Wayne Blanche, through counsel, hereby applies for an order

18    appointing attorney John Balazs as counsel of record with respect to a motion to reduce sentence

19    under 18 U.S.C. §§ 3582(c)(1)(A) in the above-captioned cases, nunc pro tunc to October 28,

20    2020 when counsel first started work regarding a potential compassionate release motion. Mr.

21    Balazs represented Mr. Blanche with respect to a motion to vacate under 28 U.S.C. § 2255 and

22    on appeal from the order denying that § 2255 motion. Mr. Blanche is serving a 240-month

23    federal sentence at FCI Mendota. The Office of the Federal Defender supports this appointment.

24    See General Order 595.

25                                         Respectfully submitted,

26    Dated: January 11, 2021              /s/ John Balazs
                                           John Balazs
27                                         Attorney for Defendant
28                                         MICHAEL WAYNE BLANCHE

                                                      1
     Case 2:05-cr-00243-WBS-CKD Document 271 Filed 01/13/21 Page 2 of 2


                                        ORDER
1
            IT IS SO ORDERED.
2
      Dated: January 12, 2021
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
